Requestor:   John W. Vogel, Esq., Town Attorney Town of Wayland 125 Main Street Dansville, N Y 14437
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town is authorized to enact a regulation which prohibits town officers from hiring relatives as employees. You are concerned that section 140(4) of the Highway Law may prevent the town board from establishing such a regulation.
Towns are required to enact codes of ethics setting forth for the guidance of their officers and employees the standards of conduct reasonably expected of them. General Municipal Law § 806(1). As a part of a code of ethics, a town may include a provision like the one you have presented prohibiting a town officer from hiring relatives.
Section 140(4) empowers the highway superintendent to employ persons necessary for the repair and maintenance of town highways.
We see no conflict between such an ethics provision and section 140(4) of the Highway Law. The highway superintendent retains authority to hire employees, subject to the ethics restriction. The development of ethics standards is a legislative function within the purview of the town board. All town officers and employees, including the superintendent of highways are bound by ethics provisions.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.